DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 10 "a user to grip" should be changed to --the user to grip-- to correct antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the distal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 13, lines 1-2 are unclear how the heating and cooling element both comprise one single device. For examination purposes the limitation is interpreted as the heating and cooling elements are comprised as one single thermal regulation device.
In claim 17, lines 1-2 the limitation “comprising a plurality of handles” is unclear. Applicant seems to be redefining the handle in claim 16 which is only one handle into multiple handles either including the one or in addition to the one claimed in claim 16. 
All remaining claims are rejected based on their dependency of a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesner (10,952,921) in view of Badmus (2016/0324719).
With respect to claim 1, Kesner discloses a massage device (10, fig 1) for providing pressure to a region of a user's body (col. 1, lines 24-25), said device comprising an elongated cane-shaped body (13, fig 1) having a hooked end (arc portion; 34, fig 1) that provides an application end (37, fig 1) of said device; a contact surface (40/40’/40”, fig 1) configured for contact with the user's body to transfer pressure to the user's body (col.6, lines 66-67 and col. 7, lines 1-2); said device comprising at least one grip region (50, fig 1) thereon for a user to grip and control said device (50 is a handle and intended to be gripped), but lacks a thermal regulation system in said device located and adapted to provide temperature adjustment at said contact surface.
However, Badmus teaches a thermal regulation system (110/200/300/306, fig 3) in a massage device (108, fig 1) with a heat-conductive contact surface (200, fig 2) located and adapted to provide temperature adjustment at the contact surface (see [0026], lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application end to include a thermal regulation system as taught by Badmus so as to provide thermal therapy to the skin to elevate the skin temperature to cause an increase in blood flow for healing (see [0025], lines 1-3 of Badmus).
With respect to claim 2, the modified Kesner shows said thermal regulation system comprises a Peltier effect driven system (306, fig 3 of Badmus is a Peltier effect device).
With respect to claim 3, the modified Kesner shows said cane-shaped body includes a passage (hollow extension, col. 2, lines 14-15 of Kesner) therein enabling air to flow along said passage to assist in regulation of temperature at said application end of said device (effective heat sink for heat dissipation from the application end; col. 2, lines 15-20 of Kesner).
With respect to claim 4, the modified Kesner shows a fan (300, fig 3 of Badmus) disposed in fluid communication with said passage (after modification by Badmus the fan would be in communication with the hollow cane passage), said fan configured to draw air through said passage (see [0031], lines 19-22 of Badmus).
With respect to claim 5, the modified Kesner shows said contact surface is generally spherical (40”, fig 1 of Kesner is spherical).
With respect to claim 6, the modified Kesner shows said cane-shaped body includes a passage (hollow extension, col. 2, lines 14-15 of Kesner) therein that provides an airflow path (air from the fan flows in the open space to dissipate heat) along said passage to assist in regulation of temperature at said application end of said device (effective heat sink for heat dissipation from the application end; col. 2, lines 15-20 of Kesner).
With respect to claim 7, the modified Kesner shows a fan (300, fig 3 of Badmus) disposed proximate said application end (after modification the fan is near the application end with the contact surface) to generate air flow in said passage (see [0031], lines 19-22 of Badmus).
With respect to claim 8, the modified Kesner shows a vent passage (vents; 110, fig 1 of Badmus) disposed in said body adjacent to said passage (in the body and in fluid communication with the passage to vent, see fig 5 of Badmus) and configured to vent fluid from said thermal regulation system (see [0031], lines 19-22 of Badmus).
With respect to claim 9, as best understood the modified Kesner shows handle (80, fig 1 of Kesner) disposed on a portion of said elongated cane-shaped body (on a portion of body 13, see fig 1 of Kesner) that is spaced apart from said hooked end (far from hook end 34, see location in fig 1 of Kesner), but lacks a handle vent in fluid communication with said vent passage.
However, Badmus taches a handle vent (110, fig 9, on both sides of handle body 106/206, fig 8 of Badmus) to vent fluid from said thermal regulation system at least partially through said handle (see [0031], lines 19-22 of Badmus).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle (50) of the modified Kesner to include handle vents as taught by Badmus so the device does not overheat and provides additional thermal therapy to the hand of the user.
With respect to claim 10, the modified Kesner shows massage device (10, fig 1 of Kesner) comprising an elongated body (13, fig 1 of Kesner) having at least one gripping region (80, fig 1 of Kesner); a return end (34, fig 1 of Kesner) on said body having a contact surface (40/40’/40” fig 1 of Kesner) on a distal end thereof (on end 37 in fig 1 of Kesner); and a heating element (110/200/300/306, fig 3 of Badmus) coupled to said device (see modification by Badmus above) to selectively apply heat to said contact surface (see [0026], lines 1-6 of Badmus); whereby said massage device is configured to be held by a user by said at least one gripping region at a position forward of the user's body while said contact surface is pressed against the back of the user (see user using the device in fig 7 of Kesner).
With respect to claim 11, the modified Kesner shows said heating element is a Peltier device (306, fig 3 of Badmus is a Peltier effect device).
With respect to claim 12, the modified Kesner shows further comprising a cooling element (306 is a Peltier device that is heating and cooling based on the current applied) coupled to said device to selectively apply cooling to said contact surface (see [0031], lines 5-11 of Badmus).
With respect to claim 13, as best understood, the modified Kesner shows the heating element and cooling element comprise a single thermal regulation device (Peltier device 306 can supply both heating and cooling via one regulation device)
With respect to claim 14, the modified Kesner shows said elongated body comprises a J-shaped body (see shape of 10 with a hook end and a straight end on fig 1 of Kesner) having a plurality of handles (50/80, fig 1 of Kesner) spaced along said J-shaped body.
With respect to claim 15, the modified Kesner shows a thermal treatment device (10, fig 1 of Kesner) comprising an elongated body comprising a J-shaped configuration (see shape of 10 with a hook end and a straight end on fig 1 of Kesner) having a substantially straight longer leg (30, fig 1 of Kesner) and a hooked shorter leg (34, fig 1 of Kesner); at least one gripping region (80, fig 1 of Kesner) disposed on said longer leg (see location on 31 in fig 1 of Kesner); a contact end region (40/40’/40”, fig 1 of Kesner) disposed at a distal end of said shorter leg (on end 37, fig 1 of Kesner); and a selectively operable thermal control system (110/200/300/306, fig 3 of Badmus) for thermal adjustment to said contact end region (see [0026], lines 1-6 of Badmus).
With respect to claim 16, the modified Kesner shows a handle (80, fig 1 of Kesner) disposed on said longer leg of said elongated body (on the straight end of the body).
With respect to claim 17, the modified Kesner shows a plurality of handles (50/80, fig 1 of Kesner) on said elongated body.
With respect to claim 18, the modified Kesner shows said thermal control system is configured to employ the Peltier Effect (306, fig 3 of Badmus is a Peltier effect device).
With respect to claim 19, the modified Kesner shows said shorter leg of said elongated body defines a return end region of said device (end defined by arc length 38 in fig 1 of Kesner), a distal end of the return end portion is coupled to said contact end region (end 37 is connected to contact end 40/40’/40” in fig 1 of Kesner) and a proximal end of said return end region (end where 30 is connected to 34 in fig 1 of Kesner) is coupled to said longer leg of said elongated body (see col. 5, lines 36-39 of Kesner).
With respect to claim 20, the modified Kesner shows said hooked shorter leg is generally curved between said contact end region and said longer leg (arc portion 34, extends between leg 31 and 37 in fig 1 of Kesner) .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wright (4,798,198), Henneseey (D317,204), Willow (5,560,746), Meyers (6,261,251), Ewell (7,335,171), Hennessey (2013/0023807), Dakides (2016/0136032), and Mao (D947,399) are cited to show additional elongated massager.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785            

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785